Per Curiam.
AFFIRMED . See Marchman v. St. Anthony's Hosp., Inc. , 152 So.3d 830, 831 (Fla. 2d DCA 2014) (holding that the Florida Commission on Human Relations lacked jurisdiction over hospitals); Crane v. Lifemark Hosp. of Fla., Inc. , 149 So.3d 718, 721 (Fla. 3d DCA 2014) (concluding that a hospital was not a covered establishment under the Florida Civil Rights Act). See also Mena v. Lifemark Hosps. of Fla., Inc. , Final Order No. 12-023, 2012 Fla. Div. Adm. Hear. LEXIS 253, *4 (FCHR May 16, 2012) (a hospital cafeteria cannot turn a hospital into a place of public accommodation), aff'd, Mena v. Lifemark Hosps. of Fla., Inc. , 109 So.3d 787 (Fla. 1st DCA 2013).
Rowe, Ray, and Osterhaus, JJ., concur.